SEPARATE OPINION BY JUDGE BLAND.
*407remedy: eqmta *406The justice found the surety on the appeal bond, deposited with him, insufficient. I have no criticism to make of this finding, for the evidence, to my mind, leaves the solvency of the surety in doubt. When the defendant was notified of the non-approval of his *407appeal bond by the justice, the time for taking an appeal had passed, so that he could not make good his right to an appeal by filing a new bond. The justice should have notified him in time to give a new bond, and, if the defendant’s testimony is to be believed, he was deprived of his right of appeal by the fault or negligence of the justice in failing to give timely notice of his non-approval of the bond. In the circuit court the defendant was in the attitude of asking the court to compel the justice to grant him an appeal without a sufficient appeal bond. This the court had no authority to do. The defendant, with his motion, or before its final termination, should have filed a good and sufficient appeal bond in the circuit court, or offered to do so, which I think he might have done under the liberal provisions of section 6333, Revised Statutes 1889. He neither did nor offered to do this, for which reason I agree to an affirmance of the judgment. To my mind, section 6333, supra, is equitable in its ^ermg aDC[ should be liberally construed, so as to prevent the denial of appeals from the judgments of justices of the peace on narrow and technical grounds. In my view of the statute the order to be made on the justice is in the discretion of the court or judge. This discretion should be judicially exercised, so as to carry out the liberality of the statutes concerning appeals from justices’ courts. This discretion, like any other discretionary action, may be reviewed by an appellate court; henee I do not concur in so much of the opinion of Judge Bond as holds that an appellate court is bound by the finding of the facts by the circuit court in a case under this statute if there is any evidence to support it, as in ordinary actions at law.